Exhibit 10.14.3

THIRD AMENDMENT LEASE AGREEMENT

This Third Amendment to Lease Agreement (“Amendment”) is entered into as of 8
July, 2011 (the “Effective Date”), by and between BRIAN AVERY, Trustee of the
Avery Generations Trust (“Landlord”) and eHEALTHINSURANCE SERVICES, INC., a
Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant entered into that certain Lease Agreement dated as of
May, 2004, as amended by that certain First Amendment to Lease dated May, 2009,
and as further amended by that certain Second Amendment to Lease dated July 1,
2010 (as previously amended, the “Original Lease”; as amended hereby, the
“Lease”), for premises consisting of that certain Building containing
approximately 17,740 square feet, commonly known as 440 Middlefield Road,
Mountain View, California, all as more particularly described in the Original
Lease.

B. Landlord and Tenant desire to amend the Lease to extend the Term thereof, and
to modify or amend certain other provisions of the Lease as more particularly
described below, all on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Recitals; Defined Terms. The Recitals set forth above are true and correct
and are incorporated into the body of this Amendment as though set forth herein.
Except as otherwise expressly provided herein, the capitalized terms used herein
shall have the meanings set forth in the Original Lease.

2. Extension of Term. Effective as of the date hereof, the Original Lease is
hereby amended to provide that the Term of the Lease shall be extended for an
additional eighty four (84) months, commencing September 1, 2011 and ending on
August 31, 2018.

Base Rent. Section 3.1 of the Original Lease is hereby amended to provide that
Monthly Base Rent shall be as follows: (i) for the period from September 1, 2011
through August 31, 2012 (subject to the one-month rate abatement for the month
of September 2011 discussed below), Monthly Base Rent shall be payable in the
amount of Forty Three Thousand Four Hundred Sixty Three and Dollars ($43,463.00)
per month and (ii) for the period from September 1, 2012 and each one-year
anniversary thereafter (each, a “Lease Anniversary Date”) during the Term of the
Lease, Monthly Base Rent shall be increased on each Lease Anniversary Date to an
amount equal to one hundred three percent (103%) of the Monthly Base Rent
payable in the immediately preceding month. For illustration purposes, the
Monthly Base Rent from September 1, 2012 through August 31, 2013 shall be
$44,766.89 per month and the Monthly Base Rent from September 1, 2013 through
August 31, 2014 shall be $46,109.90 per month. Landlord hereby waives Tenant’s
obligation to pay Monthly Base Rent for the one-month period commencing on
September 1, 2011 and ending on September 30, 2011. The foregoing amounts are
not subject to any adjustment pursuant to Section 6.6(a)(iii) of the Original
Lease.



--------------------------------------------------------------------------------

3. Condition of Premises. Tenant agrees and acknowledges that it accepts the
Premises from Landlord for the extended Term provided hereunder in its “AS-IS”,
“WHERE IS” condition, that Landlord has not agreed to perform or pay for any
improvements or upgrades to the Premises whatsoever in connection with this
Amendment, and that, as of the date hereof, Landlord is not in default of any of
its obligations under the Lease with respect to the Premises and/or the
Property. Without limiting the foregoing, Tenant expressly agrees that Landlord
does not re-make the warranties subject to the “Warranty Period” in the Original
Lease as of the commencement of the extended Term, and all such terms and
conditions are hereby deleted from the Lease.

4. Commissions. Each Party hereby represents and warrants to the other that it
has not retained or worked with any broker or finder in connection with the
negotiation of this Amendment and/or the consummation of the transaction
contemplated hereby other than CBRE, on behalf of Landlord (“Landlord’s
Broker”), and Cornish & Carey Commercial/Newmark Knight Frank, on behalf of
Tenant (“Tenant’s Broker”). Landlord agrees to pay a commission to Tenant’s
Broker equal to five percent (5%) of the total Monthly Base Rent payable over
the initial eighty four (84) months of the extended Term, provided under this
Amendment. Fifty percent (50%) of the commission will be payable promptly
following mutual execution and delivery of this Amendment, and the balance
payable on September 1, 2011, so long as the Lease has not previously been
terminated. Landlord shall pay Landlord’s Broker in connection with this
Amendment pursuant to a separate agreement. Landlord and Tenant do each hereby
agree to indemnify, defend and hold the other harmless from and against
liability for compensation or charges which may be claimed by any broker, finder
or other similar party (other than Broker) by reason of any dealings or actions
of the indemnifying party, including any costs, expenses and/or attorneys’ fees
reasonably incurred with respect thereto. The obligation to indemnify, defend
and hold harmless as set forth in the immediately preceding sentence shall
survive the termination of the Lease.

5. Ratification. Except as expressly modified herein, the terms and conditions
of the Lease shall remain unmodified and in full force and effect. In the event
of any conflict or inconsistency between the terms of this Amendment and the
terms of the Original Lease, the terms of this Amendment shall control.

6. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original and which together shall constitute one instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

LANDLORD:

/s/ Brian Avery

BRIAN AVERY, Trustee of the Avery Generations Trust TENANT: eHEALTHINSURANCE
SERVICES, INC., a Delaware corporation By:   /s/ Stuart M. Huizinga Its:   Chief
Financial Officer